       Case 19-05743                  Doc 10         Filed 03/07/19 Entered 03/07/19 23:23:59                                    Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Nicholas S Hannon                                                      Social Security number or ITIN    xxx−xx−7639

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Yolanda B Hannon                                                       Social Security number or ITIN    xxx−xx−4869
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 3/4/19
Case number:          19−05743



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Nicholas S Hannon                                             Yolanda B Hannon

2. All other names used in the
   last 8 years
                                              1430 Ellisville Lane                                          1430 Ellisville Lane
3. Address                                    Schaumburg, IL 60193                                          Schaumburg, IL 60193
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         Marilyn O Marshall                                            Contact phone 312−431−1300
     Name and address                         224 South Michigan Ste 800
                                              Chicago, IL 60604

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 3/5/19
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 19-05743                 Doc 10         Filed 03/07/19 Entered 03/07/19 23:23:59                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Nicholas S Hannon and Yolanda B Hannon                                                                                            Case number 19−05743

7. Meeting of creditors
    Debtors must attend the meeting to     April 1, 2019 at 01:00 PM                                          Location:
    be questioned under oath. In a joint                                                                     224 South Michigan, Suite 800, Chicago, IL
    case, both spouses must attend.                                                                          60604
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 5/31/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 5/13/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 9/3/19
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           4/22/19 at 10:30 AM , Location: 219 South Dearborn, Courtroom 719, Chicago, IL 60604

                                           The Disclosure of Compensation has been filed and the debtor's attorney is requesting
                                           fees of $ 4000.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case 19-05743        Doc 10    Filed 03/07/19 Entered 03/07/19 23:23:59              Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 19-05743-LAH
Nicholas S Hannon                                                                       Chapter 13
Yolanda B Hannon
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: carmstead              Page 1 of 2                   Date Rcvd: Mar 05, 2019
                               Form ID: 309I                Total Noticed: 46


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 07, 2019.
db/jdb         +Nicholas S Hannon,    Yolanda B Hannon,    1430 Ellisville Lane,     Schaumburg, IL 60193-1280
27604717       +Account Resolution Services,     Attn: Bankruptcy,    Po Box 459079,    Sunrise, FL 33345-9079
27604718       +Affirm Inc,    Affirm Incorporated,    Po Box 720,    San Francisco, CA 94104-0720
27604719      #+Americah Loans 1,    PO Box 184,    Des Plaines, IL 60016-0003
27604720       +Amita Health,    PO Box 775276,    Chicago, IL 60677-5276
27604721       +Bank Of America,    4909 Savarese Circle,     Tampa, FL 33634-2413
27604723       +Cda/Pontiac,    Attn: Bankruptcy,    Po Box 213, 415 E Main Street,     Streator, IL 61364-0213
27604726       +Creditors Discount & Audit,     415 East Main Street,    POB 213,    Streator, IL 61364-0213
27604728       +Elastic Bank,    PO Box 950276,    Louisville, KY 40295-0276
27604729       +Foot First Podiatry,    1601 W Wise Road,     Schaumburg, IL 60193-3554
27604733       +ICS/Illinois Collection Service,     Po Box 1010,    Tinley Park, IL 60477-9110
27604737       +Loans @ Last,    PO Box 1193,    Lac Du Flambeau, WI 54538-1193
27604738       +Med Business Bureau,    1460 Renaissance Dr #400,     Park Ridge, IL 60068-1349
27604739       +Merchants? Credit Guide Co.,     223 West Jackson Boulevard,    Suite 700,
                 Chicago, IL 60606-6914
27604746        Mr. Cooper,    8950 Cypress Waters Blvd.,     Corsicana, TX 75109
27604747       +Navient,    Attn: Bankruptcy,    Po Box 9000,    Wiles-Barr, PA 18773-9000
27604748       +Northwest Orthopedic Surgery,     3030 W. Salt Creek Lane,    Suite 100,
                 Arlington Heights, IL 60005-5006
27604756       +Rogers & Hollands,    125 E. Lake Street,     Suite 206,   Bloomingdale, IL 60108-1117
27604757       +Saint Alexius Medical Group,     2601 Navistar Drive,    Lisle, IL 60532-3661
27604759       +US Deptartment of Ed/Great Lakes,     Attn: Bankruptcy,    Po Box 7860,    Madison, WI 53707-7860
27604758       +Uplift,   801 El Camino Real,     Menlo Park, CA 94025-4807
27604760       +Weathersfield Commons,    108 Carver Lane,     Schaumburg, IL 60193-1215

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cutlerfilings@gmail.com Mar 06 2019 01:56:55        David H Cutler,
                 Cutler & Associates, Ltd.,    4131 Main St.,    Skokie, IL 60076
tr             +E-mail/Text: courtnotices@chi13.com Mar 06 2019 01:58:02        Marilyn O Marshall,
                 224 South Michigan Ste 800,    Chicago, IL 60604-2503
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Mar 06 2019 01:58:07         Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,     219 S Dearborn St,    Room 873,
                 Chicago, IL 60604-2027
27604722       +EDI: CAPITALONE.COM Mar 06 2019 06:38:00       Capital One,    Attn: Bankruptcy,     Po Box 30285,
                 Salt Lake City, UT 84130-0285
27604724       +EDI: CHASE.COM Mar 06 2019 06:38:00       Chase Card Services,    Attn: Bankruptcy,     Po Box 15298,
                 Wilmington, DE 19850-5298
27604725       +EDI: CMIGROUP.COM Mar 06 2019 06:33:00       Credit Management, LP,     Attn: Bankruptcy,
                 Po Box 118288,    Carrollton, TX 75011-8288
27604727       +EDI: DISCOVERSL.COM Mar 06 2019 06:38:00       Discover Student Loans,     Attn: Bankruptcy,
                 Po Box 30948,    Salt Lake City, UT 84130-0948
27604731       +EDI: PHINAMERI.COM Mar 06 2019 06:38:00       GM Financial,    PO Box 181145,
                 Arlington, TX 76096-1145
27604730       +EDI: PHINGENESIS Mar 06 2019 06:33:00       Genesis Bc/celtic Bank,     Attn: Bankruptcy,
                 268 South State Street Ste 300,    Salt Lake City, UT 84111-5314
27604732       +EDI: PHINHARRIS Mar 06 2019 06:38:00       Harris & Harris,    Attn: Bankruptcy,
                 111 W Jackson Blvd Ste 400,     Chicago, IL 60604-4135
27604734       +EDI: PHINGENESIS Mar 06 2019 06:33:00       Indigo Bank,    PO Box 4477,
                 Beaverton, OR 97076-4401
27604735       +E-mail/Text: cashnotices@gmail.com Mar 06 2019 01:59:22        Ispeedy,    PO Box 184,
                 Des Plaines, IL 60016-0003
27604736       +E-mail/Text: bankruptcy@ldf-holdings.com Mar 06 2019 01:59:37        LendGreen,     PO Box 221,
                 Lac Du Flambeau, WI 54538-0221
27604740       +EDI: MERRICKBANK.COM Mar 06 2019 06:33:00       Merrick Bank,    PO Box 9201,
                 Old Bethpage, NY 11804-9001
27604742       +EDI: MERRICKBANK.COM Mar 06 2019 06:33:00       Merrick Bank/CardWorks,     Attn: Bankruptcy,
                 Po Box 9201,    Old Bethpage, NY 11804-9001
27604744       +E-mail/Text: clove@microf.com Mar 06 2019 01:59:47       Microft,    PO Box 70085,
                 Albany, GA 31708-0085
27604745        E-mail/Text: mmrgbk@miramedrg.com Mar 06 2019 01:58:21        MiraMed,    Po. Box 77000,
                 Detroit, MI 48277-0304
27604749       +EDI: AGFINANCE.COM Mar 06 2019 06:33:00       One Main Financial Loan 1,     PO Box 1010,
                 Evansville, IN 47706-1010
27604750       +EDI: AGFINANCE.COM Mar 06 2019 06:33:00       OneMain Financial,    Attn: Bankruptcy,
                 601 Nw 2nd Street,    Evansville, IN 47708-1013
27604751       +E-mail/Text: opportunitynotices@gmail.com Mar 06 2019 01:59:05         Opportunity Financial, LLC,
                 130 East Randolph Street,    Suite 3400,    Chicago, IL 60601-6379
27604752       +E-mail/Text: Contact@personifyfinancial.com Mar 06 2019 02:00:01         Personify,
                 Attn: Bankruptcy Department,    Po Box 500650,    San Diego, CA 92150-0650
27604753       +EDI: PRA.COM Mar 06 2019 06:33:00      Portfolio Recovery,     Po Box 41021,
                 Norfolk, VA 23541-1021
27604754        E-mail/Text: admin@paypps.com Mar 06 2019 01:59:30       Professional Placement Services,
                 PO Box 612,    Milwaukee, WI 53201-0612
          Case 19-05743            Doc 10       Filed 03/07/19 Entered 03/07/19 23:23:59                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: carmstead                    Page 2 of 2                          Date Rcvd: Mar 05, 2019
                                      Form ID: 309I                      Total Noticed: 46


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
27604755       +EDI: PHINELEVATE Mar 06 2019 06:33:00     Rise,   Attn: Bankruptcy,   Po Box 101808,
                 Fort Worth, TX 76185-1808
                                                                                            TOTAL: 24

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27604741*        +Merrick Bank,   PO Box 9201,   Old Bethpage, NY 11804-9001
27604743*        +Merrick Bank/CardWorks,   Attn: Bankruptcy,   Po Box 9201,                     Old Bethpage, NY 11804-9001
                                                                                                                TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 07, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 5, 2019 at the address(es) listed below:
              David H Cutler   on behalf of Debtor 2 Yolanda B Hannon cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              David H Cutler   on behalf of Debtor 1 Nicholas S Hannon cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
